In The
                            Court of Appeals
              Sixth Appellate District of Texas at Texarkana


                                    No. 06-18-00037-CR



                        DONALD JACK ROBERTSON II, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee



                            On Appeal from the 6th District Court
                                  Lamar County, Texas
                                  Trial Court No. 24080




                       Before Morriss, C.J., Burgess and Moseley,* JJ.
                       Memorandum Opinion by Chief Justice Morriss


_________________________________
*Bailey C. Moseley, Retired, Sitting by Assignment
                                MEMORANDUM OPINION
       A Lamar County jury convicted Donald Jack Robertson, II, of three counts of sexual assault

of a child. In accordance with the jury’s punishment assessment, the trial court gave Robertson

three consecutive twelve-year sentences of imprisonment and ordered him to pay a $10,000.00

fine in each case.

       On appeal, Robertson argues that the trial court erred in (1) admitting extraneous-offense

evidence of Robertson’s sexual assaults against other children, (2) sustaining the State’s hearsay

objection to a police report, (3) concluding that the Health Insurance Portability and Accountability

Act of 1996 (HIPPA) barred the introduction of a child’s medical records containing a recantation

of an allegation of sexual abuse, (4) allowing the State to present an expert witness on grooming,

(5) overruling Robertson’s request for a second court-appointed expert to assist in preparing a

defense, and (6) overruling Robertson’s request for a free transcript of a pretrial hearing. He also

argues that his punishment was not decided by a legally impaneled jury.

       In our companion cause number 06-18-00038-CR, Robertson raised these same issues in

his appeal from convictions of continuous sexual abuse of a child younger than fourteen years of

age and indecency with a child by sexual contact. We addressed these issues in detail in our

opinion of this date in cause number 06-18-00038-CR. For the reasons stated therein, we likewise

conclude that error has not been shown in this case.




                                                 2
      We affirm the trial court’s judgment.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      November 29, 2018
Date Decided:        January 4, 2019

Do Not Publish




                                                 3